Citation Nr: 1144063	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-20 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1966 to July 1968. 

This appeal comes to the Board of Veterans' Appeals (Board) from an a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

As support for his claim, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in January 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.

During the January 2011 videoconference hearing, the Veteran appeared to raise an additional issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss.  The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on appeal, the Board finds that additional development of the evidence is required.

In this case, a remand is necessary to obtain VA and private medical treatment records that may pertain to the alleged disorder currently on appeal.  A review of January 2011 videoconference hearing transcript reveals that the Veteran testified that his physician has related his tinnitus to noise exposure during military service.  However, no such medical nexus opinion has been associated with the claims file.  Moreover, no VA treatment records dated after February 2010 have been obtained.  As such, any existing medical treatment records may shed some light on the nature and etiology of the Veteran's alleged tinnitus.  Thus, if any such medical records showing treatment for these disorders exist, they should be obtained and associated with the claims file.  

In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  As already mentioned, because any record of treatment and any nexus opinion that has been provided for the disability on appeal may be relevant to the Veteran's claim for service connection, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate VA medical center (VAMC) any relevant medical treatment records for tinnitus dated from February 2010 to the present.  

Also request from the Veteran an authorization to release any existing medical opinion concerning the relationship between his tinnitus and military service.

The AOJ also should request that the Veteran submit authorizations to release records of any private treatment he has received and/or currently receives for his tinnitus, or submit any such private treatment records that are in his possession.  

2.  Readjudicate the Veteran's claim for whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus in light of any additional evidence received since the April 2010 statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



